Exhibit 10.2

 

Carry and Earning Agreement
By and Among
ST. MARY LAND & EXPLORATION COMPANY
and
ENCANA OIL & GAS (USA) INC.
Dated April 29, 2010

 

CARRY AND EARNING AGREEMENT

 

This CARRY AND EARNING AGREEMENT (this “Agreement”), executed as of April 29,
2010, effective as of the date of signing hereof (the “Effective Date”), is by
and among ST. MARY LAND & EXPLORATION COMPANY, a Delaware corporation (“STML”)
and ENCANA OIL & GAS (USA) INC., a Delaware corporation (“EnCana”). STML and
EnCana may each also be referred to herein as a “Party” or collectively as the
“Parties.”

 

BACKGROUND

 

1 STML is the current owner and holder of approximately 31,738 net acres of oil,
gas and mineral leases covering lands in Shelby and San Augustine Counties,
Texas, and the leasehold interest in the lands covered thereby, limited,
however, to the Assigned Interval (individually, a “Lease” and collectively, the
“Leases,” as identified by name and STML property number on Exhibits A-1 and
A-2). Each portion of Exhibit A also sets forth, for each Lease, STML’s Working
Interest and associated Net Revenue Interest therein, as well as the number of
Net Mineral Acres covered by the Lease.

 

2 The Leases will be developed in two blocks, as depicted on the plat attached
hereto as Exhibit B: (i) a northern block consisting of a supposed 8,375 Net
Mineral Acres of Leases (the “North Block”); and (ii) a southern block
consisting of a supposed 23,363 Net Mineral Acres of Leases (the “South
Block”).  The Leases within the North Block are described on Exhibit A-1 and the
Leases within South Block are described on Exhibit A-2. Either the North Block
or the South Block may be referred to individually as a Block or collectively as
the “Blocks.”

 

3 The Parties desire to enter into this Agreement in order to provide the terms
and conditions under which EnCana will earn an undivided 5% interest in the
Assets in the South Block and an undivided 95% interest in the Assets in the
North Block, through the payment for the drilling of horizontal wells in the
South Block, as further provided herein. As to each respective Block, these
ownership interests to be assigned shall be referred to herein as the “Assigned
Interest.”

 

4 Capitalized terms used herein will have the meaning given to such terms
herein. A list of the capitalized terms and all Exhibits and Schedules is set
forth in the Schedule of Definitions attached hereto as Schedule 1.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:

 

ARTICLE I
PROPERTIES SUBJECT TO AGREEMENT

 

1.1 Assigned Interval.

 

(a) The rights to be earned by EnCana are limited to the undivided interests
assigned in the

 

--------------------------------------------------------------------------------


 

Leases insofar and only insofar as those rights pertain to the correlative
interval corresponding to the depths from the top of the Bossier Shale Formation
to the base of the Haynesville Formation (the “Assigned Interval”).

 

(b) The Assigned Interval is defined as the stratigraphic equivalent of the
interval from 11,570 feet to 12,882 feet as shown on the electrical log of the
St. Mary Land & Exploration, Black Stone PB#1 well (API No. 42-419-31498),
Shelby County, Texas.

 

1.2 Description of the Assets. To the extent associated with the respective
Assigned Interest in the Assigned Interval, and further subject to the Excluded
Assets and the other express limitations and reservations set forth herein and
on Exhibits A-1 and A-2, the respective Assigned Interest shall include the
following which together with the Assigned Interest in the Leases shall be
collectively referred to herein as the “Assets:”

 

(a) the Leases and all rights resulting from the pooling, unitizing or
communitizing of the Leases;

 

(b) an undivided 95% of STML’s interest in the four wells operated by XH, LLC
whose units include North Block Leases and in which operations have either
commenced or there exists an approved AFE therefor, and an undivided 5% of
STML’s interest in that certain well also operated by XH, LLC whose unit
includes South Block Leases, such five wells being more fully described on
Exhibit A-3, such five wells being referred to herein as the “XTO Drilling
Wells,”  with the interest to be assigned in these five wells each being subject
to separate operating agreements dated December 1, 2009(being a portion of the
XTO Agreements, as such term is hereafter defined);

 

(c) to the extent related to the Assigned Interval, the Assigned Interest in the
North Block share of all rights, titles and interest of STML in and to the seven
operating agreements each dated December 1, 2009, and an eighth operating
agreement dated February 1, 2009, each naming XH, LLC as operator with each of
these operating agreements being described on the attached Exhibit A-4 (the “XTO
Agreements”);

 

(d) to the extent related to the Assigned Interest in the North Block, an
undivided 95% of STML’s rights, titles and interest in and to that certain
wellbore for the Hinton 1-H well located in the James English Survey A-186,
Shelby County, Texas (API # 42-419-31554), which well is currently being drilled
by STML, together with EnCana’s proportionate share of all equipment, personal
property and fixtures associated with this assigned wellbore, it being
understood and agreed by and between the Parties that STML will operate the
drilling of this well until the Effective Date at which point, EnCana shall
assume the role of Operator for such well with the understanding that EnCana
shall operate this well thereafter including any Completion operations (as
hereinafter defined), and to the extent related to the Assigned Interest in the
South Block, an undivided 5% of STML’s rights, titles and interest in and to
those certain wellbores for the Ironosa No. 1 well (API #42-405-30308), which
well has been drilled as a vertical well but not Completed, and the Crockett
No. 1-H well (API #42-419-31570), which well was recently commenced, which three
wells are more fully described on Exhibit A-3, and which three wells may be
referred to herein as the “STML Drilling Wells;”

 

(e) equal rights with STML to the right of ingress and egress and use of the
surface of the lands covered by the Leases in the North Block to the same extent
currently owned or enjoyed by STML;

 

(f) a subsurface easement through, over and across the Leases to the extent
reasonably necessary for EnCana to transit the rights retained by STML hereunder
to allow EnCana to enjoy the rights to be granted to it in the Assigned
Interval;

 

(g) To the extent related to the Assigned Interval, the respective Assigned
Interest in all rights, titles and interests of STML in and to, or otherwise
derived from, all presently existing and valid oil, gas and/or mineral
unitization, pooling, and/or communitization agreements, declarations and/or
orders (including, without limitation, all units formed under orders, rules,
regulations, or

 

--------------------------------------------------------------------------------


 

other official acts of any federal, state or other authority having
jurisdiction, and voluntary unitization agreements, designations and/or
declarations);

 

(h) To the extent related to and binding upon the Assigned Interval, the
respective Assigned Interest in the Material Contracts (as hereafter defined);
and

 

(i) To the extent related to the Assigned Interval, the respective Assigned
Interest in all right, title and interest of STML in and to all existing and
valid, enforceable contracts and agreements to the extent such are binding on
the Leases or lands covered thereby.

 

1.3 Excluded Assets. STML reserves to itself, and there is hereby excepted from
this Agreement (collectively, the “Excluded Assets”):

 

(a) All rights in and to the Leases to the extent not associated with the
Assigned Interests in the Assigned Interval;

 

(b) The wellbore and the production therefrom, together with the equipment,
personal property and fixtures associated therewith, but not the Leases insofar
as such pertain to the Assigned Interests in the Assigned Interval (except as
such Lease rights pertain to these wellbores) associated with the two existing
vertical wells producing from the Assigned Interval in the South Block, the
Cabot-King Gas Unit 1-H well located in a pooled area including a portion of the
Leases in the South Block and, the two wells described in Section 1.3(d) all
such wells being referred to as the “Excluded Wells” and each of them being
described with particularity on Exhibit A-5 attached hereto and made a part
hereof;

 

(c) all STML field offices and yards and equipment stored therein;

 

(d) STML will specifically except and reserve from the Assigned Interest in the
North Block (i) all of its overriding royalty interest in the Ellora-Ellington
No. 1-H well located in the James English Survey, A-186, Shelby County, Texas
(API #42-419-31505) and (ii) all of its overriding royalty interest and
conversion rights associated therewith in the Raymond No. 1 well located in the
Benjamin Odell Heirs Survey, A-534 Shelby County, Texas (API #42-419-31432); and

 

(e) any gas gathering system owned and operated by STML within the South Block.

 

1.4 Additional Assets. Subject to Section 3.8(c)(i), STML will assign to EnCana
all of STML’s interest in the rights of way it has acquired in the North Block
that are related to a proposed pipeline relating to the Hinton 1-H well, which
rights-ofway are described on Exhibit A-6 attached hereto and made a part hereof
and will be a part of the Assets.

 

ARTICLE II
INITIAL OBLIGATIONS

 

2.1 Deliveries.

 

(a) Simultaneously with the execution of this Agreement, STML and EnCana will
each execute and deliver to the other:

 

(i) the JOA attached hereto as Exhibit C, including the Tax Partnership
Agreement attached thereto (the “JOA”);

 

(ii) an executed and acknowledged Memorandum of the JOA for recording in the
counties in which the Assets are located; and

 

(iii) such other instruments, agreements and other documents as either may
reasonably request in conjunction with the consummation of the closing
contemplated herein.

 

(b) Simultaneously with the execution of this Agreement, STML will execute and
deliver to EnCana: (i) assignments of the Assigned Interest in the Leases
limited to the Assigned Interval, in substantially the form attached hereto as
Exhibits D-1 (North Block) and D-2 (South Block) (collectively, the
“Assignments”); and (ii) the assignment provided for in Section 1.4, on a
mutually agreeable form of assignment based upon the Assignments.

 

--------------------------------------------------------------------------------


 

(c) STML will deliver, within 30 days of the execution of this Agreement, copies
of their land files related to the Leases. Notwithstanding this delivery
requirement, STML shall make all of its land files related to the Leases
available to EnCana for title review purposes from and after the Effective Date
and the payments required upon signing this Agreement have been made.

 

(d) STML will deliver a summary with appropriate back-up of the costs incurred
as of the Effective Date in the STML Drilling Wells.

 

(e) Simultaneously with the execution of this Agreement, EnCana will deliver to
STML $45,649,933.00 (the “Initial Payment”), in immediately available funds by
wire transfer to an account designated by STML.

 

(f) STML and EnCana will each execute and deliver the Letter Agreement between
each of them and Scandrill Inc. that acts to substitute EnCana as Operator under
the drilling contract for the Hinton 1-H well.

 

2.2 Existing Wells.

 

(a) With regard to the eight wells described in Sections 1.2(b) and 1.2(d),
which wells are described on Exhibit A-3 (being the XTO Drilling Wells and the
STML Drilling Wells), within thirty (30) days of the Effective Date, EnCana will
deliver to STML in immediately available funds by wire transfer to an account
designated by STML, EnCana’s Proportionate Share of all actual costs incurred in
and related to the STML Drilling Wells. Schedule 2.2(a) sets forth the current
estimate of the costs of the STML Drilling Wells to be reimbursed pursuant to
the preceding sentence.  It is assumed by STML that if the costs incurred as of
the Effective Date in the XTO Drilling Wells have not been billed to STML on or
before the Effective Date, that such billings will be received by STML shortly
thereafter.  If this occurs before EnCana is added to the joint interest billing
process for the XTO Drilling Wells, STML will remit payment to the operator and
will promptly invoice EnCana for its Proportionate Share of such costs. EnCana
will remit its Proportionate Share of such invoices to STML with thirty (30)
days of EnCana’s receipt thereof.  From and after the Effective Date, with
regard to the XTO Drilling Wells, STML shall endeavor to have EnCana billed
directly for costs incurred, and for the wells operated by STML, STML shall bill
EnCana for its Proportionate Share of costs incurred after those reflected in
these payments. The eight wells are: (i) the XTO Drilling Wells, namely the five
operated by XH, LLC, being the Bruins, Lumberjacks, Ducks, Badgers, and
Jayhawks, all described more fully on Exhibit A-3; and (ii) the STML Drilling
Wells, namely the Hinton 1-H, Crockett No. 1-H, and Ironosa No. 1, each operated
by STML. EnCana shall be responsible for its Proportionate Share of all actual,
direct costs related to these eight wells insofar as its Assigned Interest is
concerned from commencement of operations, including any title examination,
permitting, surveying, site preparation, or other costs or expenses related to
the drilling of these wells and EnCana shall thereafter remain responsible for
its Proportionate Share of the costs associated with these wells as an undivided
interest owner therein; provided, however, that, with respect to the Hinton 1-H
and the Ironosa No. 1, EnCana will not reimburse STML for any costs associated
with the evaluation of zones outside the Assigned Interval (including the costs
of cores and drilling rig time to obtain cores). Within 60 days of the
Completion of any of these eight wells, STML and EnCana shall use their best
efforts to true-up their respective Proportionate Share of costs based on actual
costs incurred and paid to insure that each Party has paid its appropriate
Proportionate Share of costs in these eight wells. With regard to the Crockett
No. 1-H well and the Ironosa No. 1 well, EnCana shall pay only its Proportionate
Share of costs incurred prior to the Effective Date; thereafter, the provisions
of Article III pertaining to Carried Well Costs in a Commitment Well shall apply
to the Crockett No. 1-H well and the Ironosa No. 1 well.

 

(b) Subject to this Agreement becoming fully effective as between the Parties,
EnCana agrees to Complete the Hinton 1-H well referred to in the preceding
paragraph if such well would be Completed by a reasonably prudent operator under
the same or similar circumstances.  STML shall turn over operation of this well
to EnCana as of the Effective Date such that EnCana shall

 

--------------------------------------------------------------------------------


 

complete the drilling operations which include determining the landing depth for
the horizontal section of this well, the total lateral length, running
production casing and its attendant cementing, and Completing the well as either
a dry hole or as a well capable of producing hydrocarbons.

 

2.3 The Assignment. The Assignment will occur in two separate documents, one
pertaining to the North Block and the other to the South Block, and each will
deliver the Assigned Interest in the Assigned Interval in the affected Leases to
EnCana with the same Net Revenue Interest in each such Lease as owned by STML as
of the Effective Date prior to delivery of the Assignment, reserving no
overriding royalty interest or other burden on production (other than the
overriding royalty interest noted in Section 1.3(d)) not existing of record as
of the Effective Date, and will be made without warranty of title whatsoever
except by, through and under STML and its affiliates, but to no further extent. 
The Assignment will provide that the Party owning the undivided 95% interest in
the Leases in the respective Blocks shall have the right to pool the interests
of the undivided 5% owner consistent with the terms of the affected Leases, such
pooling rights limited to the Assigned Interval only.

 

2.4 Title and Other Information Held By STML. To the extent not limited or
precluded by operation of any valid third party licensing or confidentiality
agreement, STML will make available to EnCana copies of its oil and gas lease
files, including, but not limited to, all title data, such as broker’s run
sheets, title opinions and abstracts, covering the Leases.  STML will make
available to EnCana all other information in STML’s or any of its Affiliates’
possession relating to the Assets, including geological, geophysical and
engineering information.  EnCana may examine such information and materials at
EnCana’s sole cost and expense during regular business hours at the location at
which STML makes the materials available.  Also, to the extent available, STML
will transmit to EnCana such information and materials in electronic form. 
Except as is otherwise expressly provided herein, all information is provided
without warranty of any kind, including any regarding the completeness or
accuracy of this information.  STML will not be required to make available any
information covered by existing agreements of confidentiality to which it is
bound; provided, however, that STML will make commercially reasonable efforts to
obtain the release of any such information.  Subject to the foregoing, EnCana
shall have the right to examine all title with respect to the Assets as
described in Section 4.2 and EnCana and STML shall handle any Title Defects as
described in Article IV.

 

ARTICLE III
CARRY AMOUNT, INTEREST, COMMITMENT WELLS

 

3.1 Proportionate Share. The term “Proportionate Share” means:

 

(a) With respect to EnCana: an undivided 5% in the South Block and an undivided
95% in the North Block of the interest STML owns in the Assets as of the
Effective Date immediately prior to the delivery of the Assignment of the
Assigned Interest in each Block to EnCana; and

 

(b) With respect to STML: an undivided 95% in the South Block and an undivided
5% in the North Block of the interest STML owns in the Assets as of the
Effective Date immediately prior to the delivery of the Assignment of the
Assigned Interest in each Block to EnCana.

 

3.2 The Carry.

 

(a) The term “Carry Amount” means a total of $91,299,866 (subject to adjustment
as provided in Section 3.2(a)(ii)) paid as follows:

 

(i) the Initial Payment; and

 

--------------------------------------------------------------------------------


 

(ii)  a subsequent payment equal to the difference between (x) and (y) with
(x) being $91,299,866 less the amount for any Title Defects determined in
accordance with Article IV and Section 3.9; and (y) being the Initial Payment.
This subsequent payment must be made by wire transfer within thirty days of the
Completion of the fourth Commitment Well or November 1, 2010, whichever last
occurs, in immediately available funds to an account designated in writing by
STML, such designation to be made at least three days prior to the date the
payment will be made.

 

(b) The term “Carried Well Costs” means 100% of the costs to drill and Complete
(as each are hereafter defined) a Commitment Well.  The Carry Amount will be
used solely to pay Carried Well Costs.

 

(c) The “Carry Period” is the period of time between the Effective Date and the
date that the Carried Well Costs equal the Carry Amount.  If the Carry Amount is
expended during the pendency of either drilling or Completion operations on a
Commitment Well, all future costs and expenses incurred in such well shall
thereafter be paid by the Parties in their respective Proportionate Shares.

 

(d) Costs incurred after Completion operations in a Commitment Well shall not be
included in Carried Well Costs, and such costs shall be borne by the Parties in
their respective Proportionate Shares.

 

3.3 Commitment Wells.

 

(a) Beginning on the Effective Date, EnCana will be responsible for paying 100%
of the Carried Well Costs attributable to the interests of the Parties, up to
the Carry Amount, to drill and Complete (or plug and abandon with the drilling
rig), horizontal wells landed in the Assigned Interval at locations of STML’s
choice in the South Block in accordance with the provisions of this Article III
and the AFEs (each such well, subject to the terms hereof, a “Commitment Well”
and collectively, the “Commitment Wells”).

 

(b) STML will be the operator of the Commitment Wells.

 

(c) EnCana may not non-consent the drilling or Completion of a Commitment Well.

 

(d) The terms “Complete,” “Completing” or “Completion” means, with respect to a
Commitment Well:

 

(i) running production casing, testing, logging, coring, surveying, or any other
type of testing or diagnostic procedure that a reasonably prudent operator would
conduct;

 

(ii) attempting a fracture stimulation that a reasonable and prudent operator
would conduct in the well that is based on generally accepted engineering
practices appropriate for the area, including, but without any obligation to do
so, any operation necessary to conduct a micro seismic survey pertaining to the
fracture stimulation, and further including the conducting of simul-fracture
stimulation ; and

 

(iii) procuring and installing flowlines, wellheads, tanks and other production
equipment, through and including the well production meter that is located on
the wellsite for the affected well downstream of any production treating
equipment or facilities located at the wellsite for each Commitment Well, but
not including the construction of any pipelines or other facilities downstream
of the well production meter.

 

(e) The terms “drill” or “drilling” with respect to a Commitment Well means:

 

(i) All activity and operations necessary to drill a Commitment Well to its
final total length, including the drilling of any pilot hole down through the
Assigned Interval to allow for an evaluation of the Assigned Interval, and
including any title examination,

 

permitting, surveying, site preparation, casing, cementing, testing, logging,
coring, or other work or operations necessary or incident to preparing the
Commitment Well for Completion operations, or if a dry hole, through the
plugging and abandonment of the Commitment Well and abandonment of the surface
location;

 

(ii) with regard to the existing two vertical wells that STML has included in
the Excluded Assets as two of the Excluded Wells from and after the dated this
Agreement is signed by

 

--------------------------------------------------------------------------------


 

both Parties, STML is specifically granted the right by EnCana to utilize either
of these existing wellbores as a Commitment Well, and in such event, the
drilling component of any such Commitment Well will include any and all
permitting and all operations necessary to convert either of the two existing
vertical wells (being the USABL No.1 and the Black Stone PB#1) from a vertical
well to a horizontal well in the Assigned Interval, and, if necessary, STML will
assign the appropriate Assigned Interest to EnCana in either or both of these
two vertical wellbores not assigned to EnCana upon the signing of this Agreement
once production from the affected vertical well has been terminated, if the well
is then a producing well, and operations incident to converting this vertical
well to a horizontal well have been commenced.  All costs associated in any
manner with converting either of these two vertical wells to a Commitment Well
shall be Carried Well Costs until such time as the Carry Amount has been
expended.

 

(iii) with regard to the Ironosa No. 1 and the Crockett No. 1-H wells from and
after the date this Agreement is signed by both Parties, STML is specifically
granted the right by EnCana to utilize either or both of these existing
wellbores as a Commitment Well, and in such event, the drilling component of any
such Commitment Well will include any and all permitting and all operations
necessary to convert the Ironosa No. 1 from a vertical well to a horizontal well
in the Assigned Interval.  All costs associated in any manner with converting
this vertical well to a Commitment Well and the costs incurred after signing
this Agreement in the Crockett No. 1-H well shall be Carried Well Costs until
such time as the Carry Amount has been expended.

 

3.4 Procedure for Drilling Commitment Wells. From and after the execution of
this Agreement, if STML desires to drill a Commitment Well, it will notify
EnCana of such decision by sending a written notice, including:

 

(a) An Authorization for Expenditure (an “AFE”) detailing the estimated cost of
drilling and Completing the Well;

 

(b) The location of the well; and

 

(c) Any other information it desires to provide concerning the geology, title
and prospects for the well.

 

3.5 Drilling Schedule.

 

(a) The Commitment Wells must be drilled within two years of the Effective Date.
If the Carried Well Costs incurred as of the second anniversary of the Effective
Date are less than the Carry Amount as adjusted by operation of this Agreement,
STML shall promptly refund to EnCana the difference between the incurred Carried
Well Costs as of this date and the adjusted Carry Amount. Further, this
Agreement shall terminate and be of no further force or effect two years from
the Effective Date except that obligations existing as of this date of
termination shall remain binding obligations of the Party subject to such
obligations in accordance with the terms hereof.

 

(b) STML will use its best efforts consistent with sound engineering and
financial practices to commence Completion operations on each Commitment Well
within 90 days of the date the drilling rig is released from the applicable
well.

 

3.6 Third Party Wells. The Carry Amount may be applied to wells drilled by third
parties in the South Block on the Leases or lands pooled therewith upon the
mutual agreement of EnCana and STML, which agreement shall not be unreasonably
withheld.

 

--------------------------------------------------------------------------------


 

3.7 Information Rights.

 

(a) STML shall maintain with respect to each Commitment Well, as and when
drilled, all drilling reports, logs, drillstem test data, and geological and
geophysical maps and all other relevant data.  EnCana will be entitled, at all
reasonable times, upon reasonable notice and subject to compliance with STML’s
reasonable health, safety, and environmental rules and regulations, at EnCana’s
sole risk and expense, to access to the rig floor and location of all Commitment
Wells.

 

(b) EnCana shall have the right to audit the books and records of STML in
connection with its operations in connection with the Commitment Wells in
accordance with the audit provisions of the JOA.

 

3.8 Gas Gathering.

 

(a) Tenaska Agreement. The Parties understand and acknowledge that STML has
entered into that certain Gas Gathering Agreement dated February 8, 2010, by and
between TPF II East Texas Gathering, LLC as “Gatherer” and STML as “Shipper”
(herein the “Tenaska Agreement”). This Tenaska Agreement is attached hereto as
Exhibit E. In accordance with the terms of the Tenaska Agreement, there are
various rights, benefits, duties and obligations imposed on Gatherer and
Shipper.  Subject to the provisions of Section XV of the Tenaska Agreement, STML
agrees to assign to EnCana a partial interest in the rights, benefits, duties
and obligations as created by the Tenaska Agreement, such interest being a
fraction the numerator of which is the Net Mineral Acres acquired by EnCana in
the North Block and South Block combined and the denominator of which are the
total number of Net Mineral Acres owned by STML in the North Block and the South
Block combined as of the Effective Date immediately preceding the Assignment,
with such determination of this numerator and denominator to be made after
EnCana has conducted its title review as allowed by Article IV hereof.

 

(b) Gathering Systems.

 

(i) EnCana System. The Parties recognize that it will be necessary for EnCana to
construct, own, maintain and operate a gathering system to move production from
the North Block from EnCana operated wells to the facilities contemplated by the
Tenaska Agreement.  Assuming the existence of this EnCana operated or controlled
gathering system, EnCana agrees that STML shall have the right, but not the
obligation, to transport gas on this gathering system from wells in which STML
owns an interest and that produce from an interval outside of the Assigned
Interval.  This right by STML shall be on a space available basis with no
obligation on the part of EnCana to provide space on the gathering system,
unless such space is readily available.  EnCana will also allow STML the right
to use its rights-of-way related to the gathering system provided such use is
not prohibited by the terms of the particular right-of-way grant.  If STML moves
gas on the EnCana gathering system in accordance with this paragraph, EnCana
shall charge STML a reasonable market-based fee to which the Parties mutually
agree acting in a commercially reasonable manner.  In addition, EnCana agrees
that STML shall have the right, but not the obligation, to transport gas on this
gathering system from wells in the North Block in which STML owns an interest
within the Assigned Interval.  If STML moves gas produced from the Assigned
Interval in the North Block on the EnCana gathering system in accordance with
this paragraph, EnCana shall charge STML a reasonable market-based fee to which
the Parties mutually agree acting in a commercially reasonable manner.

 

(ii) STML North Block System. EnCana will have the right, but not the
obligation, to transport gas on STML’s existing 8 inch pipeline in the North
Block from wells in which EnCana owns an interest, provided that such right
cannot be exercised if such use by EnCana will cause the existing STML wells to
go off-line on such gathering system.  This right by EnCana shall be on a space
available basis with no obligation on the part of STML to provide space on the
gathering system, unless such space is readily available.  STML will also allow
EnCana the right to use its rights-of-way related to the 8 inch pipeline
provided such use is not prohibited by the terms of the particular right-of-way
grant.  If EnCana

 

--------------------------------------------------------------------------------


 

moves gas on the STML 8 inch pipeline in accordance with this paragraph, STML
shall charge EnCana a reasonable market-based fee to which the Parties mutually
agree acting in a commercially reasonable manner.

 

(iii) STML South Block System. The Parties recognize that it will be necessary
for STML to construct, own, maintain and operate a gathering system to move
production from the South Block from STML operated wells to the facilities
contemplated by the Tenaska Agreement.  Assuming the existence of this STML
operated or controlled gathering system, STML agrees that EnCana shall have the
right, but not the obligation, to transport gas on this gathering system from
wells in the South Block in which EnCana owns an interest within the Assigned
Interval.  If EnCana moves gas on the STML gathering system in accordance with
this paragraph, STML shall charge EnCana a reasonable market-based fee to which
the Parties mutually agree acting in a commercially reasonable manner.

 

3.9 Consents to Assign. In the context of preparing this Agreement, various
consents to assign have been reviewed affecting a portion of the Leases.  The
Leases affected by these consents to assign are set forth on Schedule 3.9
attached hereto. While the Parties expect that all necessary consents to assign
will be granted in due course, it is recognized that some or all of these may
not have been obtained prior to the Effective Date.  For all consents to assign
not obtained prior to the Effective Date: (i) the Parties acknowledge that
EnCana is claiming all such consents to assign as Title Defects pursuant to
Section 4.4(a)(iv); (ii) STML will have until the date that is ninety (90) days
following the Effective Date in which to procure the necessary consent for each
such Lease (the “Cure Period”); and (iii) the affected Lease will be excluded
from the respective assignment.  Within a reasonable time of obtaining the
consent to assign, the affected Lease will be assigned to EnCana in accordance
with the terms and conditions of this Agreement.  During the interim between the
Effective Date and the assignment of an affected Lease to EnCana or the end of
the Cure Period, whichever is earlier, STML shall not encumber or burden the
affected Lease in any manner so as to prevent STML from assigning the affected
Lease to EnCana with the unencumbered working interest and net revenue interest
as described for such Lease on Exhibit A-1 or A-2, as applicable.  Once the
affected Lease or Leases are assigned to EnCana, they shall be subject to the
same title review process as described in Article IV subject to modifying the
dates of the Examination Period so that EnCana retains its full review rights as
otherwise prescribed by Article IV of this Agreement as to such Lease or
Leases.  If STML is unable to secure a necessary consent to assign by the end of
the Cure Period, it shall retain such Lease and the Carry Amount will be reduced
by an amount calculated by multiplying the Net Mineral Acres included in the
affected Lease times the Per Acre Value. This reduction in the Carry Amount
shall be taken into account in the determination of the payment due pursuant to
Section 3.2(a)(ii).

 

ARTICLE IV
TITLE MATTERS

 

4.1 Title Procedure. From the Effective Date until 5:00 p.m. Central Time on the
date that is 45 days following the Effective Date (the “Examination Period”),
STML will afford to EnCana and its representatives reasonable access during
normal business hours to the offices, personnel and books and records of STML in
order for EnCana to conduct a title examination as it may in its sole discretion
choose to conduct with respect to the Assets in order to determine whether Title
Defects exist.

 

4.2 Accessible Information; Expenses; Confidential Information; Indemnification.
EnCana and its representatives may examine all abstracts of title, title
opinions, title files, ownership

 

--------------------------------------------------------------------------------


 

maps, lease files, assignments, division orders, operating records and
agreements, well files, financial and accounting records, geological,
geophysical, engineering and environmental records pertaining to the Leases, in
each case insofar as the same may now be in existence and in the possession of
STML, provided, however, that STML may withhold access to (a) all legally
privileged documents and (b) information that STML is prohibited from disclosing
by bona fide third party confidentiality restrictions; provided further that
STML will use its reasonable efforts to obtain a waiver of any such restrictions
in favor of EnCana. The cost and expense of EnCana’s review of the title to the
Assets will be borne solely by EnCana.

 

4.3 Notice of Asserted Title Defects.

 

(a) If EnCana discovers any Title Defect affecting any portion of the Leases,
EnCana may notify STML of such alleged Title Defect from time to time prior to
the expiration of the Examination Period.  To be effective, such notice (“Title
Defect Notice”) must:

 

(i) be in writing;

 

(ii) be received by STML prior to the expiration of the Examination Period;

 

(iii) describe the Title Defect in reasonable detail including the basis
therefor (including any alleged variance in the Net Revenue Interest or Working
Interest of any Lease) and provide any supporting documents in EnCana’s
possession;

 

(iv) identify the specific Lease to which such Title Defect relates; and

 

(v) include the Title Defect Amount attributable to such Title Defect, as
determined by EnCana in good faith.

 

(b) Except for EnCana’s remedies for any breach by STML of its special warranty
of title under the Assignment, at the end of the Examination Period, any matters
that may otherwise constitute a Title Defect, but of which STML has not been
specifically notified by EnCana in accordance with the foregoing, will be deemed
to have been waived by EnCana for all purposes.

 

4.4 Title Defects, Title Defect Amounts.

 

(a) The term “Title Defect” means:

 

(i) STML has defensible title to less than the number of Net Mineral Acres in
any Lease than the number of Net Mineral Acres shown for the applicable Lease on
either Exhibit A-1 or A-2;

 

(ii) STML has defensible title to a lesser Net Revenue Interest in a Lease than
the Net Revenue Interest shown for such Lease on either Exhibit A-1 or A-2;

 

(iii) STML has defensible title to a lesser Working Interest in a Lease than the
Working Interest shown for such Lease on either Exhibit A-1 or A-2 (and there is
a corresponding decrease in STML’s Net Revenue Interest in such Lease);

 

(iv) A Lease is subject to a consent to assign that would materially affect the
value of the Lease, and such consent has not been obtained by the end of the
Examination Period;

 

(v) A Lease in the North Block has less than six months from the Effective Date
remaining in the primary term or is subject to commitments to drill a well
thereon within six months of the Effective Date in order to preserve the Lease
or the rights therein to the Assigned Interval with the understanding that this
Title Defect shall not be asserted with regard to any Lease in the pooled area
for the Hinton 1-H well; or

 

(vi) A Lease is subject to a lien, charge, encumbrance, claim, easement,
servitude, right, burden or defect, other than a Permitted Encumbrance.

 

(b) Without limiting STML’s right to dispute the existence of a Title Defect,
the value of each asserted Title Defect (the “Title Defect Amount”) shall be
determined as follows:

 

(i) If the Title Defect results from a lien or similar encumbrance, other than a
Permitted

 

--------------------------------------------------------------------------------


 

Encumbrance, the Title Defect Amount will be the amount of money required to
remove the Lien or similar encumbrance;

 

(ii) If the Title Defect relates to the failure of title to the entirety of a
Lease, the Title Defect Amount shall be an amount equal to: (i) the number of
Net Mineral Acres shown for such Lease on either Exhibit A-1 or A-2; times
(ii) $9,506.00 per Net Mineral Acre (the “Per Acre Value”);

 

(iii) If the Title Defect results in STML having defensible title to less than
the number of Net Mineral Acres shown for such Lease on either Exhibit A-1 or
A-2, the Title Defect Amount will be an amount equal to: (i) the reduction in
the number of Net Mineral Acres below the amount shown for such Lease on either
Exhibit A_1 or A-2; times (ii) the Per Acre Value;

 

(iv) If the Title Defect results in STML having a lesser Net Revenue Interest in
a Lease than that set forth for such Lease on either Exhibit A-1or A-2, the
Title Defect Amount will be an amount of money calculated by multiplying the
number of Net Mineral Acres affected by the Title Defect by the Per Acre Value
and multiplying the result by a fraction, the numerator of which is STML’s
actual Net Revenue Interest in the affected Lease, and the denominator of which
is the Net Revenue Interest set forth for such Lease on either Exhibit A-1 or
A-2;

 

(v) If the Title Defect results from STML having defensible title to a lesser
Working Interest in a Lease than the Working Interest shown for such Lease on
either Exhibit A-1 or A-2 (with a corresponding decrease in Seller’s Net Revenue
Interest), the Title Defect Amount will be calculated as in subparagraph (iv),
above;

 

(vi) If the Title Defect results from any matter described in subparagraph
(a)(v) above, and such Lease is not renewed or extended for a period of at least
six months beyond its stated termination date, or a well is not commenced that
extends the affected Lease, and the Lease terminates, STML shall reimburse
EnCana by multiplying the number of Net Mineral Acres shown for such Lease on
either Exhibit A-1 or A-2 times the Per Acre Value.

 

(vii) If an unsatisfied or unwaived consent to assignment affecting any Lease is
discovered during the Examination Period, the affected Lease or Leases shall, if
necessary, be reconveyed to STML, and the Carry Amount reduced by the amount
derived by multiplying the number of Net Mineral Acres by the Per Acre Value if
this Title Defect remains uncured.  STML shall have the right to cure within
ninety days as provided in Section 4.6(a).

 

4.6 Procedures for Title Defects.

 

(a) Upon the receipt of an effective Title Defect Notice, STML will have the
option, but not the obligation, to attempt to cure such Title Defect at STML’s
sole cost and expense, which cure shall be accomplished to EnCana’s reasonable
satisfaction within 90 days of STML’s receipt of an effective Title Defect
Notice.

 

(b) The Carry Amount will be reduced by an amount of money equal to the
aggregate Title Defect Amounts of all Title Defects agreed-upon by the Parties
or not cured by STML as provided in Section 4.6(a).

 

(c) If, as of the date set forth in paragraph (a), above, there are any Title
Defects or Title Defect Amounts claimed by EnCana, but not agreed to by STML,
such defects and/or the amounts therefor will be submitted to binding
arbitration as set forth in Section 4.8.

 

4.7 Title Benefits. If during the Examination Period it should be discovered
that STML owns a greater number of Net Mineral Acres in either the North Block
or the South Block affecting any portion of the Leases, and including any oil
and gas leases that are discovered to be owned by STML as of the Effective Date,
such additional leasehold Net Mineral Acres

 

--------------------------------------------------------------------------------


 

shall be referred to as a Title Benefit. Such Title Benefits can exist as a
result of any survey affecting any of the existing Leases, clerical errors,
title matters such as succession, among other reasons, and notice of such shall
be given to EnCana by STML in accordance with the provisions of Section 4.3
hereof. The value for any Title Benefit shall be calculated as the increase in
the number of Net Mineral Acres either shown for an existing Lease or the Net
Mineral Acres for a new oil and gas lease times Per Acre Value.  If the Parties
cannot agree upon either the existence of a Title Benefit or the value therefor,
such dispute shall be subject to the arbitration provisions contained in
Section 4.8 hereof.

 

4.8 Arbitration.

 

(a) If any Party hereto elects to submit any dispute to arbitration as
specifically provided in this Section 4.8, then such Party will notify the other
Party in writing. Within 15 days following such notice, STML and EnCana agree to
jointly select an arbitrator. For disputes regarding Title Defects or Title
Defect Amounts, the arbitrator will be an experienced oil and gas attorney,
familiar by training and experience with U.S. oil and gas legal and business
matters including titles and oil and gas transactions.  This person will be the
sole arbitrator (the “Title Arbitrator”) to hear and decide all existing
disputes regarding asserted Title Defects and Title Defect Amounts.  If STML and
EnCana are unable to agree on the Title Arbitrator within 15 day period, any
Party hereto may apply to a Texas court for the selection of a Title Arbitrator
with the qualifications set forth in this Section.

 

(b) Any arbitration hearing, if one is desired by the Title Arbitrator, will be
held in Dallas, Texas, or such other location acceptable to both STML and EnCana
and the Title Arbitrator.  The proceeding shall be conducted by written
submissions from STML and EnCana with exhibits, including interrogatories,
supplemented with appearances by EnCana and STML as the Title Arbitrator may
desire.  The arbitration proceeding, subject only to the terms hereof, will be
conducted informally and expeditiously and in such a manner as to result in a
good faith resolution as soon as reasonably possible under the circumstances. 
The decision of the Title Arbitrator with respect to such remaining disputed
matters will be reduced to writing, binding on the Parties and not appealable. 
Judgment upon the award(s) rendered by the Title Arbitrator may be entered and
execution had in any court of competent jurisdiction, or application may be made
to such court for a judicial acceptance of the award and an order of
enforcement.  STML and EnCana, respectively, will bear its own legal fees and
other costs incurred in presenting its respective case.  The charges and
expenses of the Title Arbitrator will be shared equally by STML and EnCana.

 

(c) The arbitration will commence as soon as possible after the Title Arbitrator
is selected in accordance with the provisions of this Section 4.8. In fulfilling
his or her duties with respect to determining the amount of a Title Defect
Amount, the Title Arbitrator, as applicable, may consider such matters as, in
the opinion of the Title Arbitrator, are necessary or helpful to make a proper
valuation; however, the Title Arbitrator will be bound by those factors set
forth in Sections 4.3 and 4.4. Furthermore, the Title Arbitrator may consult
with and engage disinterested third parties to advise the Title Arbitrator
including, without limitation, geologists, geophysicists, petroleum engineers,
title and oil and gas lawyers, accountants and consultants, and the fees and
expenses of such third parties will be considered to be charges and expenses of
the Title Arbitrator.  The sole remedy in any arbitration award will be
resolution of alleged Title Defects, and Title Defect Amounts which will then be
applied as provided in Section 4.5 and the Title Arbitrator will not award any
other remedy, including, without limitation, equitable relief, actual damages,
consequential, exemplary or punitive damages, attorneys’ fees or interest
reflecting the time value of money.

 

(d) Any replacement Title Arbitrator, should one become necessary, will be
selected in accordance with the procedure provided above for the initial
selection of the Title Arbitrator.

 

(e) As to any determination of amounts owing under the terms of this
Section 4.8, no

 

--------------------------------------------------------------------------------


 

lawsuit based on such claimed amounts owing will be instituted by either EnCana
or STML, other than to compel arbitration proceedings or enforce the award of
the Title Arbitrator.

 

(f) All privileges under state and federal law, including attorney-client and
work-product privileges, will be preserved and protected to the same extent that
such privileges would be protected in a federal or state court proceeding
applying state or federal law, as the case may be.

 

4.9 Certain Defined Terms.

 

(a) “Net Mineral Acres” means with respect to any Lease, STML’s undivided
ownership interest in that Lease as lessee only as to the Assigned Interval,
multiplied by the number of acres in the leased premises within the Assigned
Interval that are in fact leased by that particular Lease.

 

(b) “Net Revenue Interest” means the percentage ownership of the lessee in
production from a well on a Lease after deducting the lessee’s share of all
applicable royalties, overriding royalties and other burdens on production
affecting such Lease.

 

(c) “Permitted Encumbrances” means:  (i) lessors’ royalties, overriding
royalties, and similar burdens that do not operate to reduce the Net Revenue
Interest of STML below that Net Revenue Interest set forth on Exhibit A-1 or A-2
or increase the Working Interest of STML above that Working Interest set forth
on Exhibit A-1 or A-2 (without a proportionate increase in the corresponding Net
Revenue Interest); (ii) all rights to consent by, required notices to, and
filings with or other actions by governmental authorities, if any, in connection
with the change of ownership or control of an interest in any Lease; (iii) any
required third-party consent to change of ownership or control of the Lease or
similar agreements; (iv) materialmen’s, mechanics’, repairmen’s, employees’,
contractors’, operators’, tax and other similar liens or charges arising
pursuant to operations or in the ordinary course of business incidental to
construction, maintenance, or operation of the Leases if they are not now due
and payable; (v) easements in respect of surface operations, pipelines, or the
like and easements on, over, or in respect of the Leases that are not such as to
interfere materially with the operation, value or use of the Leases; (vi) all
other inchoate liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities, affecting any of the Leases that
individually or in the aggregate are customary in the industry and are not such
as to interfere materially with the operation, value or use of any of the
Leases, that do not operate to reduce the Net Revenue Interest of STML in a
Lease below that Net Revenue Interest set forth on Exhibit A-1 or A-2 or
increase the Working Interest of STML in a Lease above that Working Interest set
forth on Exhibit A-1 or A-2 (without a proportionate increase in the
corresponding Net Revenue Interest); (vii) all applicable laws, rules and orders
of any governmental authority; and (viii) liens for Taxes not due and payable.

 

(d) “Working Interest” means that interest which bears a share of all costs and
expenses proportionate to the interest owned associated with the exploration,
development and operation of a Lease that the owner thereof is required to bear
and pay by reason of such ownership, expressed as a percentage.

 

ARTICLE V
OTHER COVENANTS

 

5.1 Joint Operations.

 

(a) There will be a single JOA covering both the North Block and the South
Block. Notwithstanding that there is only one JOA, however, the JOA will provide
that STML will be the operator of the South Block and EnCana will be operator of
the North Block. Each Party will be entitled to the rights, and subject to the
obligations, of the Operator under the JOA, with respect to the Block of which
they are the Operator. With regard to wells in the North Block proposed by
EnCana, STML recognizes and agrees that it must participate in the first nine
wells proposed by EnCana; but may thereafter elect to not participate in
compliance with the terms of the JOA.  Likewise, to the extent a well in the
South Block proposed by STML is a Commitment Well, EnCana may not elect to not
participate in any such well; but thereafter may elect to participate or

 

--------------------------------------------------------------------------------


 

not in accordance with the terms and provisions of the JOA.

 

(b) In the event of any conflict or inconsistency between the terms of this
Agreement and a JOA, this Agreement shall prevail to the extent of such
conflict. The fact that a matter is addressed in this Agreement but not the JOA,
or vice versa, shall not in and of itself create a conflict between the
respective agreements.

 

(c) Except as expressly provided otherwise in this Agreement, the JOA will
govern all operations on the Blocks including each of the Commitment Wells.

 

(d) Only STML may propose the drilling of a well in the South Block and only
EnCana may propose the drilling of a well in the North Block.

 

(e) Except as to the XTO Agreements, if a well is drilled by pooling any of the
Leases with other oil and gas leases or mineral interests which are not subject
to the JOA, as between STML and EnCana, the JOA will still control operations as
between the Parties, even if STML or EnCana is also a party to a separate joint
operating agreement due to the existence of leases not included in the Leases
being included in the pooled area for such well. The XTO Agreements will control
operations of the applicable portion of the Leases included in the contract
areas described in the XTO Agreements.

 

5.2 Lease Administration.

 

(a) STML must pay 100% of all lease renewals and extensions due for Leases
within the North Block that are expiring within 6 months of the Effective Date,
without reimbursement by EnCana.

 

(b) STML shall pay, or cause to be paid, all delay rentals, shut-in royalties,
minimum royalties and lease extensions that may be required or permitted under
the terms of the Leases.  Except as provided in paragraph (a) of this
Section 5.2, EnCana shall be responsible for paying, upon invoice by STML, its
Proportionate Share of such payments applicable to periods of time on and after
the Effective Date.

 

5.3 Indemnity for Existing Production and Wells. STML agrees to defend,
indemnify and hold harmless EnCana, its parent, affiliate and subsidiary
companies and its and their officers, directors, shareholders and employees from
and against any and all claims, demands, damages, losses, costs (including court
costs, consultants, experts and reasonable attorneys fees), liabilities, suits
and penalties (including civil fines) relating to, arising out of or in
connection with all wells that were drilled and completed on the Leases
(including the Excluded Wells) as of the Effective Date and which are now
operated, or were ever operated, by STML. This indemnity will not apply to any
of the Excluded Wells that are converted to a Commitment Well for matters
accruing from and after the time EnCana is entitled to its Assigned Interest in
such well.

 

5.4 Existing Pooled Units in the North Block.

 

(a) To the extent that STML has formed pooled units that include the Leases in
the North Block, and such units include the Assigned Interval and other depths,
STML will participate with EnCana to amend such units to exclude the Assigned
Interval provided that such amendment does not constitute a violation of an
express provision of any affected Lease. EnCana agrees to defend, indemnify and
hold harmless STML, its parent, affiliate and subsidiary companies and its and
their officers, directors, shareholders and employees from and against any and
all claims, demands, damages, losses, costs (including court costs, consultants,
experts and reasonable attorneys fees), liabilities, suits and penalties
(including civil fines) relating to, arising out of or in connection with the
amendment of these existing units pursuant to this Section 5.4(a).

 

(b) In addition to the rights provided in Section 2.2, the owner of the 95%
Proportionate Share in each Block may form pooled units at its sole discretion,
including forming pooled units that include leases other than the Leases, or
lease owned by third parties consistent with the terms

 

--------------------------------------------------------------------------------


 

of the affected Leases and all applicable laws, orders, rules, and regulations.

 

5.5 Production Reporting. STML will provide EnCana, in writing or by electronic
mail, with respect to its wells in the North Block producing from zones outside
the Assigned Interval: (i) on a monthly basis, information on such wells’
production; and (ii) notification that any such well has ceased producing within
two weeks of such cessation.  EnCana will provide STML, in writing or by
electronic mail, with respect to EnCana’s wells in the North Block producing
from zones inside the Assigned Interval notification that any such well has
ceased producing within two weeks of such cessation.

 

ARTICLE VI
AMI

 

6.1 Area of Mutual Interest.

 

(a) There is hereby created an Area of Mutual Interest (the “AMI”) which shall
consist of the lands covered by the Leases in the North Block. The Parties
acknowledge that to the extent that they are currently parties to any existing
area of mutual interest that affects any of the lands covered by the Leases,
then the Parties will comply with any area of mutual interest to which they are
a party (including the AMI created hereby) in the order in which each area of
mutual interest was created.

 

(b) If, during the period of time beginning with the execution of this Agreement
and ending two years later, either EnCana or STML or an affiliate of any such
Party acquires (including by extension or renewal) an oil, gas and mineral
lease, mineral interest, overriding royalty interest, royalty interest or any
other interest in oil or gas or any contractual right to acquire interests in
oil and gas leases, such as through farmin agreements (any of which is referred
to herein as an “Interest” or collectively as “Interests”) within the AMI, the
acquiring Party shall, within 30 days of finalizing the acquisition, offer to
the non-acquiring Party the right to purchase its Proportionate Share of such
Interest by paying its Proportionate Share of the acquiring Party’s actual third
party costs incurred in connection with the acquisition of such Interest (such
costs to include, but are not necessarily limited to, the acquiring Party’s land
work with respect to the Interest, the lease bonus, option payments, broker
fees, filing fees and cost of third party title examination).  If two or more
Interests are included in a single notice, the non-acquiring Party will have the
right to make separate elections as to each of the acquired Interests.

 

(c) An offer made pursuant to this AMI must be in writing and include sufficient
information for such non-acquiring Party to reasonably evaluate the offer,
including a complete description of the acquired Interest and information (to
the extent known) specifying the number of gross and net lease acres, existing
overriding royalties or other burdens affecting the Interest, the purchase price
and the terms of the acquisition, as well as the actual acquisition costs, the
obligations required to earn such interest, including bonus considerations or
equivalent if other than cash, broker’s fees, recording fees, and rentals, and
any other information the acquiring Party deems relevant to the acquisition of
the Interest. The offer should be made in the manner for giving any other
notices under this Agreement.  The Party receiving the offer shall have 30 days
(the “Acceptance Period”) following receipt of such notice in which to elect to
participate in the acquisition, and if such an election is made within the
Acceptance Period, payment for such Party’s Proportionate Share shall be made
within 30 days of such Party’s acceptance.

 

(d) If such non-acquiring Party elects to participate, the acquiring Party shall
assign the applicable percentage interest in the Interest to such non-acquiring
Party within 10 business days of receiving such non-acquiring Party’s payment,
free and clear of any burdens created by the acquiring Party other than those
burdens placed on such Interest by the transferor of the Interest to such
acquiring Party. Any Interest acquired after the date of this Agreement,
including any Interest in which both STML and EnCana participate, shall be
subject to the provisions of the JOA but such Interest shall not be part of the
Leases or Assets hereunder or subject to the terms

 

--------------------------------------------------------------------------------


 

of this Agreement (other than this Article VI) and the costs and expenses
attributable to such Interest shall be borne by STML and EnCana in proportion to
their Proportionate Shares in such Interest.  Failure of the non-acquiring Party
to (i) respond in writing to an acquisition notice within the Acceptance Period,
or (ii) pay for its share of costs within five business days of the Party’s
election to take its Proportionate Share of the Interest will be deemed an
election not to acquire a share of the Interest.

 

(e) If an Interest is to be earned by drilling wells or shooting seismic, the
non-acquiring Party must ratify all appropriate agreements within the Acceptance
Period and agree to participate in and pay for its share of such required
operations. If the non-acquiring Party turns down any Interest or fails to
timely pay for its share of such Interest, the acquiring Party shall hold such
interest free and clear of any further obligations under this Agreement and the
JOA.

 

(f) Notwithstanding anything herein to the contrary, the provisions set forth in
this Article will not apply to any (i) acquisitions which (A) result from a
merger, consolidation, reorganization with, by, or between a Party (or such
Party’s affiliate) and another party, or (B) result from a merger or acquisition
of the stock or equity of another EnCana, entity or partnership or an
acquisition of at least 51% of all of the assets of an entity by the acquiring
Party (or such Party’s affiliate), whether by cash, like-kind exchange, stock
purchase or otherwise; (ii) transfers between a Party and any of its affiliates;
or (iii) transfers between the parties to any operating agreement binding on the
Interests.

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

7.1 Mutual Representations. Each Party, with respect to itself only, hereby
represents and warrants to the other Parties the following:

 

(a) Corporate Existence. It is duly organized, validly existing and in good
standing under the applicable laws of its state of incorporation or formation,
and is qualified to do business and is in good standing in the State of Texas
and in every other jurisdiction where the failure to so qualify would have a
material adverse effect on its ability to execute, deliver and perform this
Agreement and the other agreements contemplated herein;

 

(b) Authority.  It has all requisite power and authority to (i) own, lease or
operate its assets and properties and to carry on the business as now conducted,
and (ii) enter into and perform its obligations under this Agreement and to
carry out the transactions contemplated hereby;

 

(c) Authorization. It has taken (or caused to be taken) all acts and other
proceedings required to be taken by such Party to authorize the execution,
delivery and performance by such Party of this Agreement and the other
agreements contemplated herein.  This Agreement has been duly executed and
delivered by such Party and constitutes the valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
by principles of equity, whether considered in a proceeding at law or in equity;

 

(d) Litigation.  There are no actions, suits or proceedings pending or, to such
Party’s knowledge, threatened against such Party which if decided unfavorably to
such Party could have a material adverse effect on the ability of such Party to
execute, deliver or perform this Agreement or the other agreements contemplated
herein or have a material adverse effect on the Assets;

 

(e) Broker Fees.  It has not incurred any obligation or liability, contingent or
otherwise, for any fee payable to a broker or finder with respect to the matters
provided for in this Agreement or the other agreements contemplated herein which
could be attributable to or charged to any other Party. Each of STML and EnCana
shall indemnify, defend and hold harmless the other from any

 

--------------------------------------------------------------------------------


 

claims, damages, liabilities, costs and expenses, including reasonable
attorney’s fees in the event the prior sentence should be or become untrue as to
such Party;

 

(f) Disclaimer.  It is not a “consumer” within the meaning of such term in the
Texas Deceptive Trade Practices Consumer Protection Act, by virtue of being a
corporation which seeks or acquires by purchase or lease, goods for commercial
or business use and which has assets of $25 million or more, or is owned or
controlled by a corporation or entity with assets of $25 million or more; and

 

(g) Non-contravention. The execution, delivery and performance of this Agreement
by it will not, in any material respect, violate, nor be in conflict with, any
provisions of any such Party’s governing documents or any agreement or
instrument to which such Party is a party or is bound, or any judgment decree,
order, statute, rule or regulation applicable to such Party (assuming the
receipt of all consents and approvals applicable to the transactions
contemplated hereby).

 

7.2 STML Representations. For a period of time ending twelve months following
the Effective Date, STML makes the following representations and warranties to
EnCana:

 

(a) Contractual Restrictions. Except as set forth on Schedule 7.2(a), STML has
not entered into any contracts: (i) for or received prepayments under or
pursuant to take-or-pay arrangements, buydowns, buyouts or similar agreements
for hydrocarbons, or storage of the same relating to the Assets which EnCana
shall be obligated to honor and make deliveries of hydrocarbons or pay refunds
of amounts previously paid under such contracts or arrangements or which
otherwise relate to deliveries of hydrocarbons or payments of refunds on or
after the Effective Date; or (ii) dedicating the Leases or any portion thereof
to a gas sales, gathering, transportation, treating or processing agreement.

 

(b) Imbalances. Except as set forth on Schedule 7.2(b) or for normal immaterial
pipeline imbalances that are adjusted by the pipeline each month, there are no
wellhead imbalances or other imbalances attributable to the Assets as of the
Effective Date which require payment from EnCana to a third party or for which
EnCana would otherwise be responsible.

 

(c) Preferential Rights. Except as set forth on Schedule 7.2(c), there are no
preferential rights to purchase attributable or with respect to any of the
Assets that are applicable to the transactions contemplated hereby.

 

(d) Consents. Except as set forth on Schedule 3.9, there are no required
consents, approvals or authorizations of, or notification to, any person or
entity (excluding any of the foregoing customarily obtained following assignment
of the Assets), in each case, that are applicable to the transactions
contemplated hereby.

 

(e) Taxes. (i) all Taxes owed with respect to the Assets have been timely paid
in full, (ii) none of such Taxes with respect to the Assets is now under audit
or examination by any Taxing authority and there is no claim pending or, to the
knowledge of STML, threatened by any Taxing authority in connection with any
such tax, (iii) there are no liens on any of the Assets that arose in connection
with any alleged failure to pay any tax, (iv) none of the Assets is “Tax-exempt
use property” (within the meaning of section 168(h) of the Internal Revenue
Code) or “Tax-exempt bond financed property” (within the meaning of section
168(g)(5) of the Internal Revenue Code), and (v) to the knowledge of STML, all
of the Assets have been properly listed and described on the property Tax rolls
for the Taxing units in which the Assets are located and no portion of the
Assets constitutes omitted property for property Tax purposes.  For purposes of
this Agreement, “Tax” means any federal, state or local sales, use, ad valorem,
property, production, severance or similar taxes or assessments based upon or
measured by the ownership or operations of the Assets or the production of
hydrocarbons therefrom or revenue or income derived therefrom, including any
interest, penalty, or addition thereto.

 

(f) Non-Foreign Representation. STML is not a non-resident alien, foreign
corporation,

 

--------------------------------------------------------------------------------


 

foreign partnership, foreign trust or foreign estate (as those terms are defined
in Internal Revenue Code and Income Tax Regulations).

 

(g) Hydrocarbon Sales Contracts. Except as set forth on Schedule 7.2(g), no
hydrocarbons produced from the Assets are subject to a sales contract other than
division orders or sales agreements terminable on no more than 30 days notice.
Proceeds from the sale of hydrocarbons produced from the Assets are being
received in all respects by STML in a timely manner and are not being held in
suspense by the purchaser for any reason.  To the knowledge of STML, STML is
presently receiving a price for all production from, or attributable to, each
Property covered by a hydrocarbon sales contract in accordance with the terms of
such contract.

 

(h) Material Contracts. Schedule 7.2(h) lists all of the contracts and
agreements that (i) involve expenditures by or revenues to STML in the aggregate
in excess of $100,000.00, (ii) that are included in the Assets and that
constitute (A) any indenture, mortgage, loan, credit or similar contract for
borrowed money or any hedge or derivative contract (in each case) for which
EnCana will be responsible or which affects any revenues or expenses
attributable to the Assets on or after the Effective Date, (B) any guaranty of
any obligation, bond or letter of credit for which EnCana will be responsible or
be bound, (C) any contract with STML or any affiliate of STML which affects any
revenues or expenses attributable to the Assets on or after the Effective Date,
(D) any agreement for the gathering, treatment, processing, refining, handling,
storage or transportation of hydrocarbons that is not terminable without penalty
upon 60 days’ notice or less, (E) any agreement for the use or sharing of
drilling rigs, (F) any purchase agreement, farmin and farmout agreement,
exploration agreement, participation agreement, agreement of development, or
similar agreement providing for the earning of an ownership interest, (G) any
non-competition agreement or any agreement that purports to restrict, limit or
prohibit the manner in which, or the localities in which, EnCana conducts its
business, or (H) any agreement respecting any partnership or joint venture, or
(iii) are confidentiality agreements or agreements relating to areas of mutual
interest (“Material Contracts”).  All Material Contracts are in full force and
effect and STML is not, and to the knowledge of STML, no other party is, in
default with respect to any of the obligations thereunder.

 

(i) Tax Partnerships. Except as created pursuant to this Agreement, none of the
Assets is held in an arrangement treated as a partnership for Income Tax
purposes.

 

(j) No Written Notice of Adverse Environmental Conditions. None of STML or
STML’s affiliates has received written notice from any person or entity of any
release, disposal, event, condition, circumstance, activity, practice or
incident concerning any land, facility or property included in the Assets that
constitutes a violation of, interferes with or prevents compliance by STML, or
after assignment, EnCana, with, any environmental law or the terms of any permit
issued pursuant thereto.

 

(k) No Expenses Owed and Delinquent. No material expenses (including bills for
labor, materials and supplies used or furnished for use in connection with the
Assets, royalties, overriding royalties and other burdens on production and
amounts payable to co-owners of the Assets) are owed and delinquent in payment
by STML or an operator of the Assets that relate to the ownership or operation
of the Assets.

 

(l) Maintenance of Uniform Interest Provisions. Schedule 7.2(l) sets forth all
agreements burdening the Assets that contain maintenance of uniform interest or
similar provisions.

 

(m) Lease Extensions. Schedule 7.2(m) sets forth a list of all Leases which
contain options to extend the primary term.

 

(n) Proper Pooling. All of the Leases that are, as of the Effective Date,
included in pooled units, have been properly pooled under the terms of the
applicable Leases, and there are no claims by the Lessors thereof that: (i) a
Lease has terminated as to some or all of the Lease due to improper

 

--------------------------------------------------------------------------------


 

pooling; or (ii) that the lessor thereof is entitled to a share of the unit
production that is greater than the lessor’s proportionate share of the surface
acreage of the unit.

 

7.3 EnCana Representations. For a period of time ending twelve months following
the Effective Date, EnCana makes the following representations and warranties to
STML:

 

(a) Independent Evaluation. EnCana acknowledges that it is an experienced and
knowledgeable investor in the oil and gas business, and the business of
purchasing, owning, developing, and operating oil and gas properties such as the
Assets. If Closing occurs, EnCana represents, warrants, and acknowledges to STML
that it has had full access to the Assets, the officers and employees of STML,
and to the books, records, and files of STML relating to the Assets. In making
the decision to enter into this Agreement and to consummate the transactions
contemplated hereby, EnCana has relied solely upon the representations,
warranties, covenants, and agreements of EnCana and STML set forth in this
Agreement and EnCana’s own independent due diligence and investigation of the
Assets, and has been advised by and has relied solely on its own expertise and
its own legal, tax, operations, environmental, reservoir engineering, and other
professional counsel and advisors concerning this transaction, the Assets and
the value thereof. In addition, EnCana acknowledges and agrees that EnCana will
be or has been advised by and relies solely on its own expertise, and its legal
counsel and any advisors or experts concerning matters relating to Title
Defects, Title Benefits, and Environmental Defects.

 

(b) Qualification. As of the Closing, EnCana or one of its affiliates shall be,
and thereafter shall continue to be, qualified with all applicable governmental
authorities to own and operate the Assets, including meeting all bonding
requirements.

 

(c) Securities Laws. EnCana is acquiring the Assets for its own account or that
of its affiliates and not with a view to, or for offer of resale in connection
with, a distribution thereof, within the meaning of the Securities Act of 1933,
15 U.S.C. § 77a et seq., and any other rules, regulations, and laws pertaining
to the distribution of securities. EnCana has not sought or solicited, nor is
EnCana participating with, investors, partners, or other third parties other
than its lenders in order to fund the Carry Amount and to close this
transaction, and all funds to be used by EnCana in connection with this
transaction are EnCana’s own funds or those borrowed from its lenders.

 

(d) No Investment Company. EnCana is not (a) an investment company or a company
controlled by an investment company within the meaning of the Investment Company
Act of 1940, as amended, or (b) subject in any respect to the provisions of that
Act.

 

(e) Funds. EnCana has arranged to have available by the Closing Date immediately
available funds to enable EnCana to pay in full the Purchase Price as herein
provided and otherwise to perform its obligations under this Agreement.

 

7.4 No Other Representations. Other than the representations and warranties
expressly set forth in this Agreement and the assignments delivered pursuant
hereto, no Party hereto makes any representations or warranties to the other
Parties concerning the subject matter of this Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

8.1 Force Majeure. If any Party is rendered unable, wholly or in part by force
majeure, to carry out its obligations under this Agreement, other than any
obligation to make any money payments (which obligation will never be extended
or suspended due to force majeure), such Party must give to the other Parties
prompt written notice of the force majeure, with reasonably full particulars,
and thereupon the obligations of the Party giving the notice, so far as they are
affected by the act of force majeure, will be suspended, and the running of all
time periods within which certain actions must be completed will be tolled,
during, but not longer, than the continuance of the force majeure, plus such
reasonable further period of time, if any, required to resume the suspended
operation.  The affected Party must use all reasonable diligence to remove the
force majeure situation as quickly as practicable; provided, that it will not be
required to settle strikes, lockouts or other labor difficulty contrary to its
wishes.  All such difficulties are to be handled entirely within the discretion
of the Party concerned. “Force majeure” means an act of nature, strike, lock-out
or other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightning, fire, storm, flood or other adverse weather condition,
explosion, inability to obtain surface access, governmental action, governmental
inaction, restraint or delay, or any other cause, whether of the kind
specifically enumerated above or otherwise, which is not reasonably within the
control of the Party claiming force majeure, but not the unavailability of
drilling rigs.

 

8.2 Monetary Amounts. All monetary amounts stated in this Agreement are cited
in, and must be paid in, United States dollars.

 

8.3 Further Assurances. As necessary, the Parties shall execute any all
documents including, but not limited to, any documents, forms, etc. and take all
actions, (in each case) that are necessary to effectuate the terms and
provisions of this Agreement and/or the JOA, whichever is applicable, including,
but not limited to, the execution of designation of operator forms and other
governmental forms and other similar matters.

 

8.4 Partnership Disclaimer/Creation of Tax Partnership. The rights, duties,
obligations and liabilities of the Parties shall be several, not joint or
collective.  It is not the purpose or intention to create any mining
partnership, joint venture, general partnership or other partnership relation
and none shall be inferred. Notwithstanding the foregoing, the Parties agree
that the agreements and undertakings herein will be treated as the formation of
a partnership for purposes of federal income taxation.  Therefore, the Parties
agree to be governed, for federal income tax purposes only, by the tax
partnership agreement attached to the JOA. For every purpose other than the
above described income tax purposes, however, and notwithstanding any other
provision of this Agreement to the contrary, the Parties understand and agree
that their relationship hereunder is not one of partnership, association, trust,
joint venture, mining partnership or entity of any kind.

 

8.5 Press Releases. A Party to this Agreement shall not issue any media release
or make a public announcement relating to this Agreement without the prior
written approval of the other unaffiliated Party, which approval shall not be
unreasonably withheld; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party agrees to use its reasonable efforts to consult with
and obtain the consent of the other unaffiliated Party prior to making the
disclosure).

 

8.6 Taxes and Recording Fees. Any sales taxes, transfer taxes, documentary taxes
and recording fees relating to an assignment hereunder shall be paid by the
assignee.  Subject

 

--------------------------------------------------------------------------------


 

to the terms of the JOA, each Party shall be responsible for its own local,
state and federal income tax reporting, recognition of gain or loss, if any, and
the taxes, if any, payable with respect to the transactions effected and to be
effected pursuant to this Agreement. All taxes, including ad valorem taxes,
imposed with respect to periods or portions of periods prior to the Effective
Date shall be the burden of STML and all such taxes imposed with respect to
periods or portions of periods after the Effective Date shall be the burden of
STML and EnCana with each paying its Proportionate Share of such taxes.  Any
such Party which pays any such taxes which are the responsibility of such other
Party shall be entitled to prompt reimbursement upon evidence of such payment. 
STML shall be entitled to all refunds or rebates of taxes paid pertaining to
those taxable periods ending on or prior to the Effective Date.

 

8.7 Governing Law. This Agreement shall be governed, construed, and enforced in
all respects, including validity, interpretation, and effect, according to the
laws of the State of Texas, excluding any conflicts of law rule or principle
that might apply the law of another jurisdiction .

 

8.8 Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, THE PARTIES EXPRESSLY AGREE THAT NO PARTY SHALL BE LIABLE FOR
ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE, OR
SPECULATIVE DAMAGES, INCLUDING LOST PROFITS, SUFFERED BY THE OTHER PARTY IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

8.9 Inherent Risk. Each Party hereby acknowledges its understanding and
acceptance of the inherent risks associated with the exploration for oil and
gas.

 

8.10 Confidentiality. Except as expressly set forth herein and except as
required by applicable laws, the Parties hereto acknowledge and agree that this
Agreement, their negotiations in connection herewith and all information
obtained by or provided to any of them in connection with the matters
contemplated herein or as it relates to the Assets will be maintained as
confidential, except for disclosures to:

 

(a) Representatives of the Parties;

 

(b) Disclosures by EnCana to ExxonMobil Corporation in conjunction with its area
of mutual interest obligations to ExxonMobil corporation; or

 

(c) Disclosures by EnCana to a third party that may be interested in
participating in the drilling of any Commitment Well or other well (to the
extent permitted hereunder) on the Leases.  The term “Representatives” as used
herein shall mean (a) partners, employees, officers, directors, members, equity
owners and counsel of a Party or any of its affiliates or any prospective
purchaser of a Party or an interest in a Party; (b) any consultant or agent
retained by a Party or the parties listed in subsection (a) above; and (c) any
bank, other financial institution or entity funding, or proposing to fund, such
Party’s operations in connection with the Leases, including any consultant
retained by such bank, other financial institution or entity.

 

8.11 Notices.

 

(a) All notices required or permitted under this Agreement shall be in writing
and delivered in person, by overnight courier, by certified or registered mail
return receipt requested, by

 

--------------------------------------------------------------------------------


 

facsimile, or by electronic transmission, delivered or addressed to the persons
and at the addresses as provided below.  When a response to another Party is
required, each Party’s response shall be in writing to such other Party.

 

(b) A notice is deemed to have been delivered upon actual receipt.

 

(c) Notwithstanding the foregoing, unless otherwise specifically provided
herein, if a Notice is received after 5:00 P.M. on a business day where the
addressee is located, or on a day that is not a business day where the addressee
is located, such notice is deemed received at 9:00 A.M. on the next business day
where the addressee is located.

 

ADDRESSES:

 

STML

ST. MARY LAND & EXPLORATION COMPANY

 

330 Marshall Street, Suite 1200

 

Shreveport, LA 71101

 

Attention: David Dubiel

 

Fax No.: 318-226-5554

 

Tel. No.: 318-226-5536

 

Email: ddubiel@stmaryland.com

 

 

ENCANA:

EnCana Oil & Gas (USA) Inc.

 

14001 N. Dallas Parkway

 

Suite 1100

 

Dallas, TX 75240

 

Attn: Mark A. Virant

 

Tel. No.: 214-987-7156

 

Fax: 214-242-7204

 

Email: mark.virant@encana.com

 

8.12 Electronic Transmissions. Each of the Parties hereto agrees that: (i) any
notice transmitted by electronic transmission shall be treated in all manner and
respects as an original written document; (ii) any such notice shall be
considered to have the same binding and legal effect as a notice sent by other
approved means.  Each of the parties further agrees that they will not raise the
transmission of a consent or document by electronic transmission as a defense in
any proceeding or action in which the validity of such consent or document is at
issue and hereby forever waives such defense. For purposes of this Agreement,
the term “electronic transmission” means any form of communication not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.  With respect to any notice delivered by electronic transmission and
involving a time-sensitive matter, the addressee covenants and agrees to use its
reasonable efforts to promptly respond to any such notice such that the notice
shall be deemed to have been received as set forth in Section 8.11 above.

 

8.13 Headings for Convenience. All captions, numbering sequences, and headings
used in this Agreement are inserted for convenience only and shall in no way
define, limit or describe

 

--------------------------------------------------------------------------------


 

the scope or intent of this Agreement or any part thereof, nor have any legal
effect other than to aid a reasonable interpretation of this Agreement.  A
reference to “Article” or “Section” is to an Article or Section of this
Agreement.

 

8.14 Amendment. No provision of this Agreement shall be modified or amended
except by the written agreement of the Parties.

 

8.15 Severance of Invalid Provisions. In case of a conflict between the
provisions of this Agreement and the provisions of any applicable laws or
regulations, the provisions of the laws or regulations shall govern over the
provisions of this Agreement.  If, for any reason and for so long as, any clause
or provision of this Agreement is held by a court of competent jurisdiction to
be illegal, invalid, unenforceable or unconscionable under any present or future
law (or interpretation thereof), the remainder of this Agreement shall not be
affected by such illegality or invalidity.  Any such invalid provision shall be
deemed severed from this Agreement as if this Agreement had been executed with
the invalid provisions eliminated.  The surviving provisions of this Agreement
shall remain in full force and effect unless the removal of the invalid
provisions destroys the legitimate purposes of this Agreement; in which event
this Agreement shall no longer be of any force or effect.  The Parties shall
negotiate in good faith for any required modifications to this Agreement
required as a result of this provision.

 

8.16 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns and
shall constitute a covenant running with the lands covered by the Leases.

 

8.17 Entire Agreement. This Agreement and the documents referred to herein and
to be delivered pursuant hereto constitute the entire agreement between the
parties pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties, representations
or other agreements between the parties in connection with the subject matter
hereof, except as specifically set forth herein or therein.

 

8.18 Counterparts: Facsimile Signature. The Parties may execute this Agreement
in any number of duplicate originals, each of which constitutes an original, and
all of which, collectively, constitute only one Agreement.  The Parties may
execute this Agreement in counterparts, each of which constitutes an original,
and all of which, collectively, constitute only one Agreement.  Delivery of an
executed counterpart signature page by facsimile or electronic transmission is
as effective as executing and delivering this Agreement in the presence of the
Parties hereto. This Agreement is effective upon delivery of one executed
counterpart from each Party to the other Parties.  In proving this Agreement, a
Party must produce or account only for the executed counterpart of the Party to
be charged.

 

8.19 Binding on Successors and Assigns. This Agreement will extend to, inure to
the benefit of, and be binding upon the Parties and each of their successors and
permitted assigns.  Without obtaining the prior written consent of the other
Party hereto, no Party shall have the right to assign its rights and obligations
under this Agreement; provided that (a) any Party shall be permitted to assign
its rights and obligations hereunder in connection with a sale by such Party of
all or substantially all of its assets, (b) any Party shall be permitted to
mortgage or pledge all or any part of interests under this Agreement, and
(c) EnCana shall be permitted to assign one-half of its interest in the South
Block to ExxonMobil corporation in connection with its pre-existing area of
mutual interest obligations. Any request for a

 

--------------------------------------------------------------------------------


 

consent to assign shall not be unreasonably withheld and unless the Party from
whom the consent is requested shall show good cause for withholding its consent,
such consent shall be granted in writing to the requesting Party within 30 days
of any request therefor.  Once the Carry Amount has been spent by STML in
accordance with the terms of this Agreement, either Party may assign all or a
portion of its interest in the Leases without the consent of the other Party
except as may be limited by the JOA.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written, effective as of the Effective Date.

 

ENCANA OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ PAUL SANDER

 

Name: Paul Sander

 

Title: Vice President – Mid-Continent

 

 

 

 

 

ST. MARY LAND & EXPLORATION COMPANY

 

 

 

 

 

By:

/s/ MILAM RANDOLPH PHARO

 

Name: Milam Randolph Pharo

 

Title: Senior Vice President and General Counsel

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE OF DEFINITIONS
LIST OF EXHIBITS AND SCHEDULES

 

 

Defined Term

 

Section/Schedule Where Defined

Acceptance Period

 

6.1(c)

AFE

 

3.4(a)

Agreement

 

Introductory Paragraph

AMI

 

6.1(a)

Article

 

8.13

Assets

 

1.2

Assigned Interest

 

Background 3.

Assigned Interval

 

1.1(a)

Assignment

 

2.1(b)

 

--------------------------------------------------------------------------------


 

Block/Blocks

 

Background 2.

Carried Well Costs

 

3.2(b)

Carry Amount

 

3.2(a)

Carry Period

 

3.2(c)

Commitment Well/Wells

 

3.3(a)

Complete, Completing, Completion

 

3.3(d)

Cure Period

 

3.9

Drill, drilling

 

3.3(e)

Effective Date

 

Introductory Paragraph

Electronic transmission

 

8.12

EnCana

 

Introductory Paragraph

Examination Period

 

4.1

Excluded Assets

 

1.2

Excluded Wells

 

1.3(b)

Force Majeure

 

8.1

Initial Payment

 

2.1(e)

Interest/Interests

 

6.1(b)

JOA

 

2.1(a)

Lease, Leases

 

Background 1.

Material Contracts

 

7.2(h)

Net Mineral Acres

 

4.9(a)

Net Revenue Interest

 

4.9(b)

North Block

 

Background 2.

Party, Parties

 

Introductory Paragraph

Per Acre Value

 

4.4(b)(ii)

Permitted Encumbrances

 

4.9(c)

Proportionate Share

 

3.1

Representatives

 

8.10

Section

 

8.13

South Block

 

Background 2.

STML

 

Introductory Paragraph

STML Drilling Wells

 

1.2(d)

Tax

 

7.2(e)

Tenaska Agreement

 

3.8(a)

Time-sensitive matter

 

8.11(a)(v)

Title Arbitrator

 

4.8(a)

Title Defect

 

4.4(a)

Title Defect Amount

 

4.4(b)

Title Defect Notice

 

4.3(a)

Working Interest

 

4.9(d)

XTO Agreements

 

1.2(c)

XTO Drilling Wells

 

1.2(b)

 

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

North Block Leases

Exhibit A-2

 

South Block Leases

Exhibit A-3

 

XTO Drilling Wells and STML Drilling Wells

Exhibit A-4

 

XTO Agreements

Exhibit A-5

 

Excluded Wells

Exhibit A-6

 

Assigned Rights of Way

Exhibit B

 

Plat of Blocks

Exhibit C

 

JOA

Exhibit D-1 and D-2

 

Assignments (Form of)

Exhibit E

 

Tenaska Agreement

Schedule 1

 

Schedule of Defined Terms

Schedule 2.2(a)

 

STML Drilling Wells Costs

Schedule 3.9

 

Consents

Schedule 7.2(a)

 

Contractual Restrictions

Schedule 7.2(b)

 

Imbalances

Schedule 7.2(c)

 

Preferential Rights

Schedule 7.2(g)

 

Hydrocarbon Sales Contracts

Schedule 7.2(h)

 

Material Contracts

Schedule 7.2(l)

 

Maintenance of Uniform Interest Provisions

Schedule 7.2(m)

 

Lease Extensions

 

--------------------------------------------------------------------------------